Order, Surrogate’s Court, New York County (Renee R. Roth, S.), entered on or about August 15, 2005, which denied confirmation of the referee’s report and remanded the matter for a new hearing, unanimously affirmed, without costs.
Respondent was the longtime secretary of the intestate decedent. The record does not indicate that the referee or counsel for petitioner-administrator of the estate ever notified her of the scheduled trial date in writing, and neither she nor her counsel appeared. The court’s rejection of the judicial hearing officer’s report at inquest was warranted on this ground alone. In addition, there were no findings of fact in the report (see SCPA 506 [1]) on which to base the conclusion that respondent had misappropriated $3,174,951.74 worth of estate assets. A referee’s report is without legal effect until it is adopted by the court, which retains the authority to confirm or reject that report in whole or in part, make new findings with or without taking additional testimony, or order a new reference (SCPA *245506 [4]). It was thus within the court’s discretion to reject this report and remand the matter for a new hearing. Concur—Tom, J.P., Friedman, Gonzalez, Sweeny and McGuire, JJ.